DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 04/07/2021 has been entered.   Upon entering the submission, claims 1, 17, and 20 are amended.  New claims 23-25 are added.  Claims 2, 6, 10, and 14-16 are cancelled.  Claims 3-4, 8, and 13 remain withdrawn. Claims 1, 3-5, 7-9, 11-13, and 17-25 are pending.  Claims 3-4, 8, and 13 remain withdrawn.  Claims 1, 5, 7, 9, 11-12, and 17-25 are under examination on the merits.
Response to RCE Submission
Claim rejection under 35 U.S.C. §112(d)
Applicants cancelled the rejected claim 10.  The rejection is moot.

Claim rejection under 35 U.S.C. §102(a)(1)
Applicants’ amendment to claim 1 by further limiting the claim “the non-crosslinkable monomer has a glycidyl group, and the gel includes a hydroxyl group which is generated by reacting an epoxy group, which is originated from the glycidyl group of the non-crosslinkable monomer, with a polyol or water; and a hydroxyl group which is generated by reacting glycidol and the hydroxyl group which is generated by reacting the epoxy group, which is originated from the glycidyl group of the non-crosslinkable monomer, with the polyol or water” overcomes the rejection of claims 1, 7, 9, 11, 20, and 22.  Example 2 of the cited the `362 patent teaches using 2-hydroxyethyl methacrylate as the non-crosslinkable monomer, while the amended claim 1 withdrawn.
  
However, the 102(a)(1) rejection over claim 19 is maintained.    Example 2 of the `362 patent reads on claim 19 wherein the packing material for liquid chromatography, which is made of a gel obtained by polymerizing monomers including 40% by mass or more of a crosslinkable monomer having a (meth)acryloyloxy group (50% of pentaerythritol dimethacrylate as crosslinkable monomer of an ester of a pentaerythritol and a (meth)acrylic acid).  In terms of the phrase “the ester of a pentaerythritol and a (meth)acrylic acid includes pentaerythritol tri(meth)acrylate” in claim 19, it does not exclude pentaerythritol dimethacrylate as a crosslinkable monomer of an ester of a pentaerythritol and a (meth)acrylic acid because the term “includes” is an open-ended phrase.

Claim rejection under 35 U.S.C. §103(a)
Applicants’ amendments and arguments have been fully considered, but found not sufficient to overcome all the rejected claims.   The rejection is revised in response to the amendment and provided as the following Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1, 5, 7, 9, 11-12, 17-18, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 contains the phrases “the gel includes a hydroxyl group which is generated by reacting an epoxy group, which is originated from the glycidyl group of the non-crosslinkable monomer, with a polyol or water, and a hydroxyl group which is generated by reacting glycidol and the hydroxyl group which is generated by reacting the epoxy group, which is originated from the glycidyl group of the non-crosslinkable monomer, with the polyol or water”.  The phrase fails to clearly define the claimed limitations of claim 1 because it is not clear whether the “glycidol” 
    PNG
    media_image1.png
    124
    240
    media_image1.png
    Greyscale
 is an additional reactant, or an group originated from the glycidyl group of the non-crosslinkable monomer.  The Examples of Applicants’ specification do not describe a hydroxyl group which is generated by reacting glycidol and the hydroxyl group.   Therefore, claim 1 is indefinite.  Claims 5, 7, 9, 11-12, 17-18, and 23 depending on claim 1 are rejected accordingly.  
claim 21 contains the phrases “the gel includes a hydroxyl group which is generated by reacting an epoxy group, which is originated from the glycidyl group of the non-crosslinkable monomer, with a polyol or water, and a hydroxyl group which is generated by reacting glycidol and the hydroxyl group which is generated by reacting the epoxy group, which is originated from the glycidyl group of the non-crosslinkable monomer, with the polyol or water”.  The phrase fails to clearly define the claimed limitations of claim 21 because it is not clear whether the “glycidol” 
    PNG
    media_image1.png
    124
    240
    media_image1.png
    Greyscale
 is an additional reactant, or an group originated from the glycidyl group of the non-crosslinkable monomer.  The Examples of Applicants’ specification do not glycidol and the hydroxyl group.   Therefore, claim 21 is indefinite.  

The phrase “the gel includes a hydroxyl group which is generated by reacting an epoxy group, which is originated from the glycidyl group of the non-crosslinkable monomer, with a polyol or water, and a hydroxyl group which is generated by reacting glycidol and the hydroxyl group which is generated by reacting the epoxy group, which is originated from the glycidyl group of the non-crosslinkable monomer, with the polyol or water” in claims 1 and 21 are interpreted in light of the Examples of Applicants’ specification as:  “the gel includes a hydroxyl group which is generated by reacting an epoxy group originated from the glycidyl group of the non-crosslinkable monomer with a polyol or water, and an additional hydroxyl group which is generated by reacting the glycidyl with the hydroxyl group which is generated by reacting the epoxy group originated from the glycidyl group of the non-crosslinkable monomer with the polyol or water”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 7 depends on claim 1, and limits the non-crosslinkable monomer is a 
    PNG
    media_image2.png
    150
    192
    media_image2.png
    Greyscale
 wherein Y represents a monovalent organic group having an oxyalkylene group or a glycidyl group.  However, claim 1 has been amended to limit Y as a monovalent organic group having a glycidyl group only.  Therefore, claim 7 fails to further limit the subject matter of the claim upon which it depends.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,246,362  (“the `362 patent”) to Sasaki et al. 

Example 2 of the `362 patent discloses a packing material for liquid chromatography, which is made of a hydrophilic gel obtained by crosslink polymerizing monomers 200 wt part of pentaerythritol dimethacrylate as the crosslinking agent and 200 wt part of 2-hydroxyethyl methacrylate as the comonomer, which has one ethylene double bond. The gel obtained by polymerizing monomers including 50% by mass of crosslinkable monomer, and 50% by mass of μm (micron).  Example 2 of the `362 patent reads on claim 19 wherein the packing material for liquid chromatography, which is made of a gel obtained by polymerizing monomers including 40% by mass or more of a crosslinkable monomer having a (meth)acryloyloxy group (50% of pentaerythritol dimethacrylate as crosslinkable monomer of an ester of a pentaerythritol and a (meth)acrylic acid).  In terms of the phrase “the ester of a pentaerythritol and a (meth)acrylic acid includes pentaerythritol tri(meth)acrylate” in claim 19, it does not exclude pentaerythritol dimethacrylate as a crosslinkable monomer of an ester of a pentaerythritol and a (meth)acrylic acid because the term “includes” is an open-ended transition phrase, which indicates that the ester of a pentaerythritol and a (meth)acrylic acid may be other ester such as a pentaerythritol dimethacrylate of Example 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,246,362 (“the `362 patent”) to Sasaki et al. in view of U.S. Patent Publication No. US2013/0231460 (“the `460 publication”) to Erbacher et al. and Gunasena et al   J Sep Sci (2011), v34  p2097-2105.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `362 patent discloses a packing material for liquid chromatography, which is made of a gel obtained by crosslink polymerizing monomers pentaerythritol dimethacrylate. The `362 patent teaches a ratio of pentaerythritol dimethacrylate as a crosslinking agent to a comonomer is ranging from 100:0 to 5:95 preferably from 100:0 to 10:90; and when a ratio of pentaerythritol dimethacrylate to the comonomer is increased, a gel having higher hardness and higher mechanical strength is obtained (col. 3, lns. 21-27).  Example 2 of the `362 patent discloses a packing material for liquid chromatography, which is made of a hydrophilic gel obtained by crosslink polymerizing monomers 200 wt part of pentaerythritol dimethacrylate as the crosslinking agent and 200 wt part of 2-hydroxyethyl methacrylate as the comonomer, which has one ethylene double bond. The gel obtained by polymerizing monomers including 50% by mass of crosslinkable monomer, and 50% by mass of a non-crosslinkable monomer. The product (gel) was sieved to collect the gel having diameters of 20 μm -30 μm (micron). The monomer 2-hydroxyethyl methacrylate reads on the non-crosslinkable monomer of formula (4) 
    PNG
    media_image3.png
    128
    163
    media_image3.png
    Greyscale
 of claim 7, wherein R8 is methyl group, and Y is oxyalkylene group. Example 3 glycidyl methacrylate as the comonomer, which has one ethylene double bond. The gel obtained by polymerizing the crosslinkable monomer, and a non-crosslinkable monomer. The product (gel) was sieved to collect the gel having diameters of 20 μm-30 μm (micron). 
The `460 publication discloses absorbing polymers or copolymers gel comprises polymerized acrylates, methacrylates and a cross-linked polymer, wherein the acrylic monomers are acrylates, methacrylates, or mixtures thereof (claim 34); the crosslinker in the polymer is pentaerythritol tetraacrylate (PETA) (claim 36), the amount of crosslinker in the polymer is in the range of 0.01 to 5 wt-% (claim 37); and the polymer is (a) a copolymer that comprises a least one type of vinylic monomer and one or more additional types of monomers, or (b) a copolymer system that comprises at least one type of acrylic polymer and one or more additional polymers selected from the group consisting of polyethyleneglycols (PEG) and polysaccharides (claim 38).
Gunasena et al. discloses a polar organic polymer monolith (M1) for performing immunoaffinity chromatograph wherein the M1 monolith was prepared by the in situ polymerization of glyceryl methacrylate (non-crosslinkable monomer) and pentaerythritol triacrylate (crosslinkable monomer).

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the gel of instant claim 22 and the gel of Example 2 of the `362 patent is that the prior art does not teach the gel made from the monomers of pentaerythritol triacrylate or pentaerythritol tetraacrylate.  Instead, the prior art teaches the gel made from the monomers of pentaerythritol dimethacrylate.  
The difference between the gel of instant claim 24 and the gel of Example 2 of the `362 tetraacrylate.  Instead, the prior art teaches the gel made from the monomers of pentaerythritol dimethacrylate.  
  
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

The gel of Applicants’ claims 22 and 24 would have been obvious over the gel disclosed in Example 2 of the `362 patent because the difference is further taught by the `460 publication, which teaches absorbing polymers or copolymers gel comprises polymerized acrylates, methacrylates and a cross-linked polymer, wherein the crosslinker in the polymer is pentaerythritol tetraacrylate (PETA) (claim 36).  In addition, Gunasena et al. teaches a polar organic polymer monolith (M1) for performing immunoaffinity chromatograph wherein the M1 monolith was prepared by the in situ polymerization of glyceryl methacrylate (non-crosslinkable monomer) and pentaerythritol triacrylate (crosslinkable monomer). Therefore, the `362 patent, the `460 publication, and Gunasena et al. considered as a whole would have rendered claims 22, and 24 obvious.

Claim Objection
Claims 20 and 25 are objected to as being dependent upon a rejected base claim 19.


Conclusions
Claims 1, 5, 7, 9, 11-12, 17-19, and 21-24 are rejected.
Claims 20 and 25 are objected to.
Claims 3-4, 8, and 13 are withdrawn.


Telephone Inquiry


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731